Citation Nr: 1733819	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (MDD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected MDD.

3.  Entitlement to service connection for a heart disorder, including coronary artery disease (CAD), to include as secondary to service-connected MDD.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected MDD.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected MDD.

6.  Entitlement to a rating higher than 40 percent for hearing loss prior to July 15, 2011, and a rating higher than 50 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2015, the Veteran testified at a Board video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

These matters were previously before the Board in April 2015, when they were remanded for additional development.  They are again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  A January 12, 2017 report of hospitalization indicates that the Veteran was admitted for inpatient VA treatment from January 12, 2017 to January 14, 2017 for his CAD.  VA treatment records subsequent to January 5, 2017 have not been associated with the claims file.  Additionally, numerous VA treatment records indicate that fee-basis neurology records and outside medical records from Vanderbilt University Medical Center had been scanned into VistA Imaging.  However, the referenced VistA Imaging records have not been associated with the claims file.  Accordingly, on remand updated VA treatment records and the outstanding VistA Imaging record must       be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also    Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claims for hypertension, diabetes, a heart disorder,   and peripheral neuropathy of the bilateral upper and lower extremities, in a March 2017 VA Form 646 the Veteran's representative asserted that these conditions    were secondary to the Veteran's posttraumatic stress disorder. While the Veteran   is not service connected for PTSD, he is service connected for MDD.  Accordingly, construing the statement in the light most favorable to the Veteran, the Board finds that a claim for secondary service connection is reasonably raised by the record.     As such, VA examinations are warranted to address whether these conditions are caused or aggravated by the Veteran's service-connected MDD.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA treatment records from January 5, 2017      to present, as well as the VistA Imaging documents referenced in the various VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  Schedule the Veteran for appropriate VA examinations to address his secondary service connection claims for hypertension, diabetes, a heart disorder, and peripheral neuropathy of the bilateral upper and lower extremities.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and review of the claims file, the examiner should respond to the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by his service-connected MDD.  

b.  If not caused by his MDD, state whether it at least as likely as not (50 percent probability or greater) that his hypertension is worsened beyond normal progression by his service-connected MDD.  If so, the examiner should indicate the degree of worsening attributable to the Veteran's MDD.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is caused by his service-connected MDD.  

d.  If not caused by his MDD, state whether it at least as likely as not (50 percent probability or greater) that his diabetes mellitus is worsened beyond normal progression by his service-connected MDD.  If so, the examiner should indicate the degree of worsening attributable to   the Veteran's MDD.

e.  Whether it is at least as likely as not (50 percent probability or greater) that any heart disorder is caused       by his service-connected MDD.  

f.  If not caused by his MDD, state whether it at least as likely as not (50 percent probability or greater) that any heart disorder is worsened beyond normal progression by his service-connected MDD.  If so, the examiner should indicate the degree of worsening attributable to the Veteran's MDD.

g.  Whether it is at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the upper or lower extremities is caused by his service-connected MDD.  

h.  If not caused by his MDD, state whether it at least as likely as not (50 percent probability or greater) that any peripheral neuropathy of the upper or lower extremities    is worsened beyond normal progression by his service-connected MDD.  If so, the examiner should indicate the degree of worsening attributable to the Veteran's MDD.

4.  After completing the above and any other development necessary, readjudicate the claims. If the benefits sought on appeal remain denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

